Case: 2:11-cv-01016-EAS-MRM Doc #: 3165 Filed: 08/13/20 Page: 1 of 3 PAGEID #: 156036




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       EASTERN DIVISION AT COLUMBUS


  In re: OHIO EXECUTION
   PROTOCOL LITIGATION,
                                          :                  Case No. 2:11-cv-1016

                                                             District Judge Edmund A. Sargus, Jr.
                                                             Magistrate Judge Michael R. Merz

  This Order relates to all Plaintiffs.




                   AGREED ORDER REGARDING EXECUTION
                              MATERIALS




                    STATUS OF PRESEREVED EXECUTION MATERIALS



          Prior to the executions of former Plaintiffs McGuire, Phillips, Otte, and Van Hook, this

  Court ordered that the Defendants photograph and preserve certain items used in or related to the

  executions. (ECF No. 392, PageID 11736-37 (McGuire); ECF No. 1107, PageID 42815 (Phillips);

  ECF No. 1232, PageID 45337 (Otte); ECF No. 1874, PageID 74624 (Van Hook)). Defendants

  complied with these Orders and the preserved items were in Defendants’ Motion for Disposal of

  Used Execution Materials. (ECF No. 2846). Plaintiffs opposed this Motion (ECF No. 2945),

  Defendants replied (ECF No. 2958), and the Magistrate Judge granted the Motion (Decision and

  Order, ECF No. 2963).

          As a nondispositive pre-trial order, the Magistrate Judge’s order was reviewable on

                                                 1
Case: 2:11-cv-01016-EAS-MRM Doc #: 3165 Filed: 08/13/20 Page: 2 of 3 PAGEID #: 156037




  objections to District Judge Sargus under Fed.R.Civ.P. 72(a).          By agreement of the parties,

  Plaintiffs’ time to object was extended several times. After engaging in good faith negotiations,

  the parties have come to an agreement for Defendants to transfer possession of the preserved

  execution materials to Plaintiffs, and for Plaintiffs to hold and keep those materials safe. Plaintiffs

  have also agreed not to take further action with respect to the preserved execution material without

  providing prior notice to counsel for Defendants with adequate time for Defendants to respond or

  object before the action is taken.



                                                ORDER



         Upon consideration of the Parties’ agreement regarding the transfer and custody of the used

  execution materials, signified by their signatures on the Joint Motion to approve this Order (ECF

  No. 3164) it is hereby ORDERED:



  1. Delivery of used execution materials. Not later than August 28, 2020 the parties

  shall meet and confer to ensure that all of the used execution materials preserved by Defendants

  are properly sorted and securely packaged for transit. Once they are properly and securely

  packaged, a designated attorney from the Columbus office of the Federal Public Defenders Office

  for the Southern District of Ohio (FPD) will take possession of these materials from one of

  Defendants’ designated attorneys from the Office of the Ohio Attorney General. Both designated

  attorneys shall sign an agreed upon document itemizing the contents of the securely packaged

  materials and acknowledging transfer of possession.

  2. Storage and safekeeping. The continued storage and safekeeping of the securely



                                                    2
Case: 2:11-cv-01016-EAS-MRM Doc #: 3165 Filed: 08/13/20 Page: 3 of 3 PAGEID #: 156038




  packaged materials will be the sole responsibility of the designated attorney from the FPD in

  Columbus, Ohio. These items shall be stored in the office building of the FPD in Columbus, Ohio.

  3. Notification of opening. The securely packaged used execution materials shall not be

  opened or handled without prior notification and approval by the Ohio Attorney General’s Office,

  from the then current section chief of the Criminal Justice section. The FPD shall give notice to

  Defendants via the section chief at least seventy-two hours prior to opening the securely packaged

  materials. Within seventy-two hours after receipt of FPD’s notice of intent to open the secured

  package, the Ohio Attorney General’s Office shall notify the designated attorney from the FPD if

  Defendants or their representatives will be present for the opening and unpackaging of these

  materials.

  4. Disposition. Any other or further transfer or disposition of these materials is expressly

  prohibited without the prior written consent of Defendants’ trial attorney. That consent shall not

  be unreasonably withheld. Should any Plaintiffs wish to have expert analysis or lab testing of any

  of the evidence, Defendants shall provide their written consent so long as Plaintiff(s) adhere to the

  notice provisions in this order, and the individual Plaintiff(s) who are requesting the testing be

  identified. Any use of the evidence other than analysis, testing, or as evidence to be used in this

  litigation is strictly prohibited.

  5. Prior Filings

          The Magistrate Judge’s (ECF No. 2963) is VACATED. Defendants’ Motion for

  Disposal of Used Execution Materials. (ECF No. 2846) is denied as moot. The parties’ Joint

  Motion to approve this order (ECF No. 3164) is GRANTED.

  August 13, 2020.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge

                                                   3
